Orders, Supreme Court, New York County (Jane S. Solomon, J.), entered June 22, 2006, which, insofar as appealed from as limited by the briefs, granted defendants’ motion to dismiss the amended complaint, unanimously affirmed, with costs.
The amended complaint, which precisely replicates arguments submitted to the arbitrator, was correctly dismissed as a premature collateral attack on the arbitration proceeding (see Mobil Oil Indonesia v Asamera Oil [Indonesia], 43 NY2d 276, 281 [1977]). In view of the foregoing, it is unnecessary to address the additional grounds urged for affirmance. Concur— Saxe, J.R, Friedman, Williams and Gonzalez, JJ.